DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3-14, and 16-21 of the amended claim set received 12/17/2021 are pending.  Claims 14 and 16-19 of the claim set have been withdrawn.
Election/Restrictions
Claims 1, 3-14, and 16-21 are allowable. The restriction requirement as set forth in the Office action mailed on 9/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of process and apparatus is withdrawn.  Claims 14 and 16-19, directed to a gas turbine engine are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-14, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the following in combination with the other independent claim limitations:
Regarding claim 1, “operating the gas turbine engine with the inlet volume flow control appliance set to operate the gas turbine engine at a first level of a compressor inlet volume flow, wherein the first level is below a maximum compressor inlet volume flow; 
adding a mass flow of a liquid agent at a first rate to a compressor gas mass flow while the inlet volume flow control appliance is set to operate the gas turbine engine at the first level of the compressor inlet volume flow; 
adjusting the inlet volume flow control appliance to increase the compressor inlet volume flow from the first level to a second level, the adjustment occurring over an adjustment time period;
increasing the mass flow of liquid agent added to the compressor gas mass flow from the first rate to a second rate during the adjustment time period; and 
after the adjustment time period, maintaining operation of the gas turbine engine at the second level of the compressor inlet volume flow and the second rate of the mass flow of liquid agent.”
Regarding claim 14, the gas turbine engine having a control device configured to perform the method steps of claim 1.  One of ordinary skill would recognize that the 
Claims 3-13 and 16-21 are allowable at least by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/R.D.F/	/GERALD L SUNG/                                                                                  Primary Examiner, Art Unit 3741                                                                                                                      Examiner, Art Unit 3741